Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-12 are pending and under examination.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants filed a certified English translation on 23 November 2020 of the foreign priority document that was filed 23 August 2017.
As a result, the instant application can claim benefit to the filing date of 23 February 2015.  Therefore, the Nakamura et al. reference cited in the current rejections is no longer considered eligible prior art and these rejections are withdrawn. 
Furthermore, the closest art is as follows:
Sasagawa et al. (Genome biology14.4 (2013): 17 pages; submitted 06 November 2018)    teach a method of single cell nucleic acid amplification and library preparation for sequencing (e.g. entire Sasagawa reference and especially Fig. 1, pg. 3; Whole-transcript amplification for single-cell Quartz-Seq and Library preparation for single-cell Quartz-Seq sections, pg. 13-15) but do not teach or fairly suggest the combination of steps d-f of claim 1.

Therefore, the prior art does not teach or fairly suggest the combination of steps of preparing cDNA by using the double-stranded DNA obtained in step (c) and having a phosphorylated 5’-termini  as a template, and a third primer comprising any additional nucleic acid sequence Z and said additional nucleic acid sequence Y in this order, and optionally further comprising a poly T sequence at the downstream thereof, and adding adenine (A) to the 3’-termini  of the cDNA; linking a double-stranded DNA containing any sequence V having 3’-overhang thymine (T) to the double-stranded DNA obtained in step (d), and amplifying the double-stranded DNA by using the double-stranded DNA obtained in step (e) as a template, a fourth primer comprising the sequence V, and a fifth primer comprising the additional nucleic acid sequence Z, and optionally further comprising the additional nucleic acid sequence Y downstream thereof, thereby selectively amplifying a fragment of the double stranded DNA comprising the 3’-terminus of the sense strand of the cDNA generated in step (b ), as recited by the claimed method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Examiner, Art Unit 1639